DETAILED ACTION
This is the final Office action on the merits. Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 was considered by the examiner.
	
Response to Amendment
The amendments filed on 05/06/2022 are sufficient to overcome the objections to the claims. However, the amendment introduces a new objection to claim 9.
The amendments are sufficient to overcome the rejections of claims 3-10 under 35 U.S.C. 112(b). However, the amendment introduces a new ground of rejection for claim 11 under 35 U.S.C. 112(b). 
The amendments are sufficient to overcome the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (US 20180284237 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 11 and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Hughes et al. (US 20190154816 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 2 under 35 U.S.C. 103 as being obvious over Campbell et al. (US 20180284237 A1), in further view of Kawazoe et al. (US 20190025409 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claim 3-10 under 35 U.S.C. 103 as being obvious over Campbell et al. (US 20180284237 A1), in further view of Kawazoe et al. (US 20190025409 A1) and Raz et al. (US 20160341399 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the provisional rejections of claims 1-12 on the grounds of nonstatutory double patenting over claims 1-19 of Application Number 16/709,729.

Claim Objections
Claim 9 is objected to because of the following informality:
In claim 9, the phrase, “… wherein the irradiation portion and the reception portion are located on different reflective surface…“ should likely read as, “… wherein the irradiation portion and the reception portion are located on different reflective surfaces…“.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the irradiation portion ". There is insufficient antecedent basis for this limitation in claim 11 or claims 1, 2, and 10 upon which it depends. Please amend the claims to either establish an antecedent basis for this limitation or remove reference to them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20180284237 A1), modified in view of Isono (US 20190041500 A1).

Regarding claim 1 Campbell et al. teaches a light detection and ranging (LiDAR) device which measures a distance using a laser, comprising:
	a laser emitting unit configured to emit a laser (FIG. 3A, light source 220, Paragraph [0034] and [0100]. States the light source can be a laser.);
	a scanning unit configured to steer the emitted laser (FIG. 3A, scanner 202, Paragraph [0097]), wherein the scanning unit includes a first scanning unit and a second scanning unit (FIG. 3A, scanner 202, polygon mirror 204, and plane scan mirror 206, Paragraph [0097]. The plane scan mirror 206 can be designated as a first scanning unit and polygon mirror 204 can be designated as a second scanning unit.);
	a detecting unit configured to detect a reflected laser from an object (FIG. 3A, input beam 232, Paragraph [0093]. The receiver detects returning light beams.);
	wherein the LiDAR device irradiate the emitted laser through an irradiation path and receive the reflected laser through a reception path (FIG. 3A, output beam 230 and input beam 232, Paragraphs [0100] and [0101]. The light travels along an irradiation path illustrated by output beam 230 and a reception path illustrated by input beam 232.), 
wherein the irradiation path is set towards the object sequentially through the first scanning unit and the second scanning unit (FIG. 3A, polygon mirror 204, plane scan mirror 206, and output beam 230, Paragraph [0100]. Output beam first bounces off of the first scanning unit, before bouncing off the second scanning unit.).

Campbell et al. fails to teach, but Isono does teach the reception path is set towards the detecting unit through only the second scanning unit among the first scanning unit and the second scanning unit (FIG. 7, emission light guide mirror 30, polygon mirror 41, and light receiving device 71, Paragraph [0087]. Teaches a device where a return path only strikes a polygon mirror, similar to the one taught by Campbell et al., but not a planar mirror it is reflected off of purely in the irradiation path, similar to the one taught by Campbell et al.),
	wherein the first scanning unit is disposed outside the reception path so as to increase amount of the reflected laser detected by the detecting unit (FIG. 7, emission light guide mirror 30, polygon mirror 41, light receiving lens 60, and light receiving device 71, Paragraph [0087]. The amount of light hitting the receiving lens is far greater than the amount that would be incident on the emission guide mirror.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR device taught by Campbell et al., with the single scanner reception path taught by Isono. The reasoning for this is that by utilizing a reception path that avoids the initial scan mirror, the device simplifies both its overall design as well as shrinking the necessary size of the reception optics, as it would predictably no longer need to account for any motion in the first scan mirror that occurs while the light is in transit.

Regarding claim 2 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 1, wherein the second scanning unit comprises a rotating polygon mirror which changes a flight path of the emitted laser by rotating on one axis (Campbell et al., FIG. 3A, polygon mirror 204, Paragraphs [0098] and [0099]).

Regarding claim 3 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 2, wherein the rotating polygon mirror includes an irradiation portion which obtains the emitted laser and reflects the emitted laser toward the object (Campbell et al., FIG. 3A, polygon mirror 204 and output beam 230 Paragraph [0100]. The output beam is reflected off of the polygon mirror, and thus there must be an irradiation portion on the polygon mirror.) and reception portion which obtains the reflected laser and reflects the reflected laser toward the detecting unit (Campbell et al., FIG. 3A, polygon mirror 204 and input beam 232. The input beam is reflected off of the polygon mirror, and thus there must be a reception portion on the polygon mirror.).

Regarding claim 4 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 3, wherein the irradiation portion of the rotating polygon mirror is included in the irradiation path (Campbell et al., FIG. 3A, polygon mirror 204 and output beam 230 Paragraph [0100]. The irradiation portion is defined as the portion of the polygon mirror that reflects the irradiated light, and thus it must be along the irradiation path.), and 
wherein the reception portion of the rotating polygon mirror is included in the reception path (Campbell et al., FIG. 3A, polygon mirror 204 and input beam 232. The reception portion is defined as the portion of the polygon mirror that reflects the received light, and thus it must be along the reception path.).

Regarding claim 10 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 2, wherein the first scanning unit comprises a nodding mirror which changes a flight path of the emitted laser by nodding within a preset angle range (Campbell et al., FIG. 3A,scan mirror 206, Paragraph [0098]. Describes the mirror as a galvanometer scanner which would nod within a preset angle range.).

Regarding claim 11 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 10, wherein the height of the irradiation portion is set based on the preset angle of the nodding mirror and a distance between the nodding mirror and the rotating polygon mirror (Campbell et al., FIG. 3A,scan mirror 206, Paragraph [0099]. Describes the scan mirror as controlling the vertical FOR of the scanning system, which would include the height of the irradiation portion. The distance between the two scanners would also inherently affect this height, as a farther distance will predictably lead to a larger height.).


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20180284237 A1), modified in view of Isono (US 20190041500 A1) and Iwasawa et al. (US 20190235060 A1).

Regarding claim 5 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 3.

This combination fails to teach, but Iwasawa et al. does teach wherein a size of the reception portion of the rotating polygon mirror is at least equal to or larger than a size of the irradiation portion of the rotating polygon mirror (FIG. 2, polygon mirror 20, light-emitting mirror part 21, and light-receiving mirror part 22. Paragraphs [0041] and [0042].  Light-receiving part of the mirror is far larger than the light-emitting part.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR device taught by Campbell et al., and previously modified with the single scanner reception path taught by Isono, with the polygon mirror design taught by Iwasawa et al. The reasoning for this is that by utilizing a polygon mirror with separate irradiation and reception portions the designer is able to lower the overall weight of the scanner by removing the middle portions, and lowers manufacturing cost be requiring fewer materials to produce. This predictably lowers power requirements for rotating the mirror while also lowering monetary costs for manufacturing.

Regarding claim 6 Campbell et al., modified in view of Isono and Iwasawa et al., teaches the LiDAR device of claim 3, wherein one of the irradiation portion and the reception portion is located on a virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (Iwasawa et al., FIG. 2, polygon mirror 20, light-emitting mirror part 21, and light-receiving mirror part 22. Paragraphs [0041] and [0042].  Consider the cross section to be directly at the bottom of the light-emitting part.), and the other is located below a virtual cross section perpendicular to the rotating shaft of the rotating polygon mirror (Iwasawa et al., FIG. 2, polygon mirror 20, light-emitting mirror part 21, and light-receiving mirror part 22. Paragraphs [0041] and [0042].  The light-receiving part is entirely below the above defined cross section.).

Regarding claim 7 Campbell et al., modified in view of Isono and Iwasawa et al., teaches the LiDAR device of claim 6, wherein the irradiation portion and the reception portion are located apart from each other (Iwasawa et al., FIG. 2, polygon mirror 20, light-emitting mirror part 21, and light-receiving mirror part 22. Paragraphs [0041] and [0042]. Light-emitting and light-receiving parts of the mirror are entirely separate.).

Regarding claim 8 Campbell et al., modified in view of Isono and Iwasawa et al., teaches the LiDAR device of claim 6, wherein a height of the rotating polygon mirror is at least equal or larger than a value of the sum of a height of the irradiation portion and the reception portion (Iwasawa et al., FIG. 2, polygon mirror 20, light-emitting mirror part 21, and light-receiving mirror part 22. Paragraphs [0041] and [0042].  Height of the mirror includes both the emitting and receiving parts of the mirror, in addition to the gap between them.).

Regarding claim 9 Campbell et al., modified in view of Isono and Iwasawa et al., teaches the LiDAR device of claim 3, wherein the irradiation portion and the reception portion are located on different reflective surface of the rotating polygon mirror (Iwasawa et al., FIG. 2, polygon mirror 20, light-emitting mirror part 21, and light-receiving mirror part 22. Paragraphs [0041] and [0042]. The light emitting and receiving parts are on two entirely different sets of surfaces.).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20180284237 A1), modified in view of Isono (US 20190041500 A1) and Adachi et al. (US 20050219504 A1).

Regarding claim 12 Campbell et al., modified in view of Isono, teaches the LiDAR device of claim 1.

This combination fails to teach, but Adachi et al. does teach wherein a size of the second scanning unit is greater than a size of the first scanning unit (FIG. 1, reflection mirror 3 and polygon mirror 4, Paragraphs [0028] and [0030]. The first scanner, an oscillating planar scanner, is much smaller than the second scanner, a rotating polygon mirror.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR device taught by Campbell et al., and previously modified with the single scanner reception path taught by Isono, with the scanner sizing taught by Adachi et al. The reasoning for this is that as the first scanning unit oscillates back and forth it will project light in a pattern larger than the pattern of light incident upon itself. Thus, predictably, the second scanning unit would need to be larger than the first in order to intercept and reflect this larger pattern coming from the first scanning unit.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645